         Case 1:19-cr-00808-VEC Document 185
                                         184 Filed 03/29/21
                                                   03/26/21 Page 1 of 1


MEMO ENDORSED
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                          Law Offices of              DOC #:
                                   Donald J. Yannella                 DATE FILED:3/29/2021
                                     A Professional Corporation
                               Email: nynjcrimlawyer@gmail.com
                                      Tel: (212) 226-2883
                                      Fax: (646) 430-8379

70 Grand Avenue, Suite 100                                              233 Broadway, Suite 2370
River Edge, NJ 07661                                                        New York, NY 10279
                                                                               (Preferred mailing address)




                                                              March 26, 2021

Hon. Valerie E. Caproni
United State District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     United States v. Salifou Conde
               19 Cr. 808 (VEC)

Hon. Valerie E. Caproni:

        I am counsel for Salifou Conde, who was given until today to find three new cosigners.
One cosigner has been interviewed and approved. Another cosigner started getting interviewed
today, but has not yet been approved. My client is searching for a third cosigner.

        With the consent of Assistant United States Attorney Kedar Bhatia, I respectfully request
that the deadline to satisfy the conditions of the bond be extended until March 30, 2021.




                                             Sincerely,

                                             /s/

                                             Donald J. Yannella, Esq.

                                                            Application GRANTED.
c.     AUSA Kedar Bhatia
       Pretrial Services Officer Kristen McKeown            SO ORDERED.



                                                                                               3/29/2021
                                                            HON. VALERIE CAPRONI
                                                            UNITED STATES DISTRICT JUDGE
